Title: To George Washington from Edmund Pendleton, Jr., 23 May 1773
From: Pendleton, Edmund Jr.
To: Washington, George



Sir
May 23. 1773

I received your favour at Wmsburg, and deferred answering of it until I could see Mr Armistead. The money arising from the Sales of those Negroes Mortgaged by Colo. Moore to Colo. Baylor, is not sufficient to discharge Colo. Baylor’s engagements by near £3000. and the debts due him, got in only as fast as will

make easy with his own Creditors; The Executors could wish you would wait til next Spring, for that they intend to sell some of the Estate this fall payable then. If it is out of your power to wait that time, you will please take the further trouble of writing me another Letter, that I may advise the Executors of your determination. I am Sir Your very Humble Servant

Edm: Pendleton jr

